None of the corrections of the finding, which are substantial, can be allowed, since they were made on conflicting evidence. The claims of the appellant which he denominates claims of law — that the plaintiff did not bring the purchaser and the defendant together in this transaction and was not the procuring cause of the sale — are conclusions of fact, not of law, since they are legitimate inferences or conclusions of fact from the subordinate facts. A conclusion that a person is the "procuring cause" of a sale is one of fact unless the judge in drawing the conclusion from the subordinate facts has violated some rule or principle of law, or the settled rules of logic or sound reasoning, or the conclusion is an unreasonable one.Hoadley v. Savings Bank of Danbury, 71 Conn. 599,608, 42 A. 667; Williams v. Clowes, 75 Conn. 155,52 A. 820; Duncan v. Kearney, 72 Conn. 585, 586,45 A. 358. The conclusion reached in this case is reasonably drawn from the subordinate facts and does not violate any rule or principle of law or the rules of logic or sound reasoning.
   There is no error.